DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-35, 37, 40-42, 45 are rejected under 35 U.S.C. 103 as being unpatentable over Osman1 and further in view of Angeloff et al.2
With regard to claim 26, Osman teaches wearable apparatus for providing audio to a user of the wearable apparatus, the wearable apparatus (see fig. 8a for the method, fig. 1c: wearable apparatus i.e., wearable headphones and portable device) comprising: an image sensor configured to capture one or more images from an environment of the user of the wearable apparatus (see ¶ 44: camera takes images of space where user is situated); a plurality of speakers (see fig 8a, fig. 1c: wireless headphone speakers); and at least one processor configured to: analyze the one or more images to determine at least one indicator of head orientation of the user of the wearable apparatus based on a position of a body part of the user (fig. 13: processor; see ¶ 44: camera to take images of user, then performs image analysis to determine the location o fuser ears which is an indication of head orientation); see fig. 8a, ¶ 46: sound production or adapting audio signals sent to the speakers) and output the audio to the user of the wearable apparatus via the selected at least one of the plurality of speakers (see fig. 8a, ¶ 46).
Osman fails explicitly teach estimating estimate at least one distance between at least a portion of the head of the user and at least one of the plurality of speakers and selecting at least one of the plurality of speakers based the at least one estimated distance, however Angeloff et al. teach the missing features. See abstract, fig. 4a, 4b, fig. 2 ¶ 21: distance between speaker and position of user head. 
One skilled in the art before the effective filing date would have found it obvious to combine the teachings to arrive at the claimed invention. In particular, it would have been obvious to incorporate the teachings of Angeloff et al. in to the configuration of Osman such that the audio signals sent to the speakers is adapted based on the orientation as well as the distance to the user, yielding predictable and enhanced results. 
With regard to claim 27, Osman teaches wearable apparatus of claim 26, wherein the body part is a head of the user (see ¶ 44: position of ears indicator of head orientation).
With regard to claim 28, Osman teaches wearable apparatus of claim 26, wherein the body part is an ear of the user (see ¶ 44: position of ears indicator of head orientation).
With regard to claim 29, Osman teaches apparatus of claim 26, wherein the body part is a nose of the user (see ¶ 59: tracking of user features such as eyes 366 and 368, face, nose 372, mouth 370).
With regard to claim 30, Osman teaches wearable apparatus of claim 26, wherein the body part is an eye of the user (see ¶ 59: tracking of user features such as eyes 366 and 368, face, nose 372, mouth 370).
With regard to claim 31, Osman teaches wearable apparatus of claim 26, wherein the at least one indicator of head orientation of the user of the wearable apparatus is based on a position or orientation of the body part of the user relative to another body part of the user (see ¶¶ 44, 59: relative position of ears indicator of head orientation; tracking of user features such as eyes 366 and 368, face, nose 372, mouth 370 indicative of relative position of head orientation). 
With regard to claim 32, Osman teaches wearable apparatus of claim 31, wherein at least one of the body part or the another body part is at least one of: a nose of the user, an ear of the user, an eye of the user, a chin of the user, a neck of the user, a shoulder of the user, or a head of the user  (see ¶¶ 44, 59: relative position of ears indicator of head orientation; tracking of user features such as eyes 366 and 368, face, nose 372, mouth 370 indicative of relative position of head orientation).
With regard to claim 33, Osman teaches wearable apparatus of claim 26, wherein the at least one indicator of head orientation of the user of the wearable apparatus is based on a position or orientation of the body part of the user relative to a feature represented in the one or more images (see ¶ 44: location of ear relative to the LED feature). 
With regard to claim 37, Osman teaches wearable apparatus of claim 26, wherein the plurality of speakers are oriented in different directions, and the different directions are associated with targeted objects (see fig. 1C: headphone speakers oriented in different directions associated with different ears). 
With regard to claim 40, see discussion of claim 26. 
With regard to claim 41, Osman teaches method of claim 40, wherein the body part is at least one of: a head of the user, an ear of the user, a nose of the user, or an eye of the user (see ¶ 59: tracking of user features such as eyes 366 and 368, face, nose 372, mouth 370; ¶ 44: tracking ears position).
With regard to claim 42, see discussion of claim 31. 
With regard to claim 45, see discussion of claim 26. See fig. 13 for processor and memory. 
	With regard to claims 34-35 and 44, Osman and Angeloff fail to teach further comprising determining the body part is associated with the user based on at least one of: the body part occupying a threshold amount of space in at least one of the one or more images or a relative size of the body part in comparison to an anticipated size, however Examiner takes Official Notice to the fact that identifying or recognizing objects based on size of the object in the image or based on size of the object in the image relative to known sizes is extremely well known in the art before the effective filing date and would have been particularly obvious to incorporate known teachings into the configuration of Osman yielding predictable and enhanced or accurate object identification results. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Censo et al.3 (hereinafter “D3”). 
	With regard to claim 26, D3 teach wearable apparatus for providing audio to a user of the wearable apparatus, the wearable apparatus (see fig. 1: shoulder mounted speakers) comprising: an image sensor configured to capture one or more images from an environment of the user of the wearable apparatus (see fig. 1, ¶ 20: camera to capture image of user); a plurality of speakers (see fig. 1: plurality of speakers 110); and at least one processor (see fig. 3: processor) configured to: analyze the one or more images to determine at least one indicator of head orientation of the user of the wearable apparatus based on a position of a body part of the user (see ¶¶ 23-34: tracking eye, ear, nose etc. to determine head orientation); estimate at least one distance between at least a portion of the head of the user and at least one of the plurality of speakers (see ¶¶ 21, 32: distance between speaker and ear); select at least one of the plurality of speakers based on the at least one indicator of head orientation and the at least one estimated distance (see ¶¶ 21, 29: adapting audio output to the speakers based on orientation and distance; see ¶ 29: selecting drivers); and output the audio to the user of the wearable apparatus via the selected at least one of the plurality of speakers (see fig 1: speaker to output audio).
With regard to claim 27, D3 teaches wearable apparatus of claim 26, wherein the body part is a head of the user (see ¶¶ 20, 23: head orientation).
With regard to claim 28, D3 teaches wearable apparatus of claim 26, wherein the body part is an ear of the user (see ¶¶ 20, 23).
With regard to claim 29, D3 teaches apparatus of claim 26, wherein the body part is a nose of the user (see ¶ 23).
With regard to claim 30, D3 teaches wearable apparatus of claim 26, wherein the body part is an eye of the user (see ¶ 23).
With regard to claim 31, D3 teaches wearable apparatus of claim 26, wherein the at least one indicator of head orientation of the user of the wearable apparatus is based on a position or orientation of the body part of the user relative to another body part of the user (¶ 23: position of ear relative to hairline feature). 
With regard to claim 32, D3 teaches wearable apparatus of claim 31, wherein at least one of the body part or the another body part is at least one of: a nose of the user, an ear of the user, an eye of the user, a chin of the user, a neck of the user, a shoulder of the user, or a head of the user  (¶ 23: position of ear relative to hairline feature).
With regard to claim 33, D3 teaches wearable apparatus of claim 26, wherein the at least one indicator of head orientation of the user of the wearable apparatus is based on a position or orientation of the body part of the user relative to a feature represented in the one or more images (see ¶ 44: location of ear relative to the LED feature). 
	With regard to claim 36, D3 teach wearable apparatus of claim 26, wherein analyzing the one or more images comprises comparing at least one of the one or more images to a stored image (see ¶ 37: object recognition data stored in database).
With regard to claim 37, D3 teaches wearable apparatus of claim 26, wherein the plurality of speakers are oriented in different directions, and the different directions are associated with targeted objects (see fig. 1, ¶¶ 16, 21, 29: directional speakers). 
With regard to claim 38, D3 teaches wearable apparatus of claim 26, wherein the selected at least one speaker has a direction that is closest to an estimated direction of a head of the user (see ¶¶ 16, 21, 29: selecting speaker driver with orientation associated with user). 
With regard to claim 39, D3 teach wearable apparatus of claim 26, wherein the selected at least one speaker is associated with a range of directions that includes an estimated direction of a head of the user (see ¶¶ 21, 27: directional speaker associated with a range of directions).
With regard to claim 40, see discussion of claim 26.
	With regard to claim 41, see discussion of claims 28, 29 or 30. 
With regard to claim 42-43, see discussion of claims 31 and 33, respectively. 
	With regard to claims 34-35 and 44, D3 fail to teach further comprising determining the body part is associated with the user based on at least one of: the body part occupying a threshold amount of space in at least one of the one or more images or a relative size of the body part in comparison to an anticipated size, however Examiner takes Official Notice to the fact that identifying or recognizing objects based on size of the object in the image or based on size of the object in the image relative to known sizes is extremely well known in the art before the effective filing date and would have been particularly obvious to incorporate known teachings into the configuration of D3 yielding predictable and enhanced or accurate object identification results. 
	With regard to claim 45, see discussion of claim 26. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


a


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Publication No. 2013/0041648.
        2 US Publication No. 2011/0069841.
        3 US Publication No. 2018/0295462.